Exhibit 10.44
Gaylord Entertainment Company (the “Company”)
Summary of Director and Executive Officer Compensation
I. Director Compensation. Directors who are employees of the Company do not
receive additional compensation for serving as directors of the Company. The
following table sets forth current rates of cash compensation for the Company’s
non-employee directors.

          Retainers   2010
Board retainer
  $ 50,000  
Lead Non-Management Director retainer
  $ 20,000  
Audit chair retainer
  $ 20,000  
Audit member retainer
  $ 10,000  
Human Resources/Nominating and Corporate Governance chair retainer
  $ 12,500  
Human Resources/Nominating and Corporate Governance member retainer
  $ 7,500  

In addition, each director receives a fee of $1,500 for attending each meeting
of the Board of Directors. Pursuant to the Company’s Deferred Compensation Plan
for Non-Employee Directors, non-employee directors may defer these fees into
this plan until their retirement or resignation from the Board of Directors. All
directors are reimbursed for expenses incurred in attending meetings.
     Beginning in 2010, each non-employee director will receive, as of the date
of the first board meeting following our annual meeting of stockholders, an
annual grant of restricted stock units having a fixed dollar value of $75,000,
based upon the fair market value of the Company’s common stock on the grant
date. The restricted stock units will vest fully on the first anniversary of the
date of grant, pursuant to our 2006 Omnibus Incentive Plan. Previously, upon
election to the Board of Directors, non-employee directors received a one-time
grant of 3,000 restricted stock units under the 2006 Omnibus Incentive Plan,
which vested on the first anniversary of the date of grant. Previously, each
non-management director also received an annual grant of 1,500 restricted stock
units under the 2006 Omnibus Incentive Plan, which vested on the first
anniversary of the date of grant.
II. Executive Officer Compensation. The following table sets forth the 2010
annual base salaries and the fiscal 2009 performance bonuses provided to the
Company’s Chief Executive Officer, Chief Financial Officer and the two other
most highly compensated executive officers named in the Company’s proxy
statement which was filed in connection with the 2009 annual meeting of
stockholders (the “Named Executive Officers”). The final Named Executive Officer
listed in the proxy statement, John Caparella, resigned on July 1, 2009.

                              Fiscal 2009 Executive Officer   2010 Salary  
Bonus Amount
Colin V. Reed
  $ 910,000     $ 546,000  
David C. Kloeppel
  $ 700,000     $ 358,915  
Mark Fioravanti
  $ 361,000     $ 113,277  
Carter R. Todd
  $ 308,000     $ 108,000  

 



--------------------------------------------------------------------------------



 



The above-described Fiscal 2009 Bonus Amounts for each of the Named Executive
Officers were paid pursuant to the Company’s cash bonus program under the
Company’s 2006 Omnibus Incentive Plan.
The following table sets forth the 2010 bonus targets as a percentage of 2010
base salary set for the Company’s Named Executive Officers

              Fiscal 2010 Executive Officer   Bonus Target
Colin V. Reed
    100 %
David C. Kloeppel
    90 %
Mark Fioravanti
    60 %
Carter R. Todd
    60 %

The Fiscal 2010 bonuses will be determined based upon the achievement of certain
goals and Company performance criteria, and if earned, will be paid pursuant to
the Company’s cash bonus program under the Company’s 2006 Omnibus Incentive
Plan.
The Named Executive Officers also receive long-term incentive awards, as
discussed below, pursuant to the Company’s stockholder-approved equity incentive
plans.
2010 Equity Awards
On February 3, 2010, the Named Executive Officers were granted time-vesting
stock options and restricted stock unit awards for the 2010-2014 performance
period, as previously reported on Form 4 filings pursuant to Section 16(a) of
the Securities Exchange Act of 1934, as amended, for each Named Executive
Officer.
III. Additional Information. The foregoing information is summary in nature.
Additional information regarding director and Named Executive Officer
compensation will be provided in the Company’s proxy statement to be filed in
connection with the 2010 annual meeting of stockholders.

 